WEBB, J.
Plaintiff, P. M. Roden, sued defendant, Joe Aldy, to recover judgment for' one hundred fifty dollars, alleged to have been due for a broker’s commission on the sale of certain real estate, and defendant appeals from a judgment rendered against him for one hundred dollars, with interest and costs.
Plaintiff moves to dismiss the appeal on the ground that this Court.. is without jurisdiction, as the record shows that after the cause had been tried and submitted to the Court, and a decree rendered in favor of plaintiff for one hundred dollars, that pending the drafting and signing of the judgment, plaintiff filed a remittitur, reducing the amount of his claim to one hundred dollars.
ON MOTION TO DISMISS
. It is conceded that the remittitur could not have rendered the cause unappealable if it had heen filed subsequent to the 'signing of the judgment (Wolf vs. Munzenheimer, 14 La. Ann. 114; LeBlanc vs. Pittman, 16 La. Ann. 430; State ex rel. Judge, 21 La. Ann. 728), but it is contended that *656the remittitur having been filed before the judgment was signed, the actual amount in controversy before the Court was only one hundred dollars, and thus below the jurisdiction of this Court.
Concededly, the cause involved an amount within the jurisdiction of this Court, at the time it was submitted to the Court, and at the time the decree was rendered, and we do not think that the plaintiff could, after the rendition of the decree, have changed the situation by entering a remittitur after that time without the consent of the defendant (Trenchard vs. N. O. Ry. & Light Co., 123 La. 36, 48 So. 575), and the appeal is therefore sustained.